   Case 7:20-mc-00001 Document 1-1 Filed 01/02/20 Page 1 of 1 Pageid#: 2
        Case 2:19-cv-O13l7-RDP Document17 Filed 11/21/19 Page 1of1                                 FILED
                                                                                          2019 Nov-21 PM 03:24
                                                                                          U.S.DISTRICT COURT
                                                                                              N.D.OFALABAMA

                          UN ITED STA TES D ISTRICT CO UR T
                    FO R TH E NO RTH ERN DISTRICT O F A LAB AM A
                                SO UTIIER N DIW SION


BENTON & CENTEN O,LLP,

       Plaintiff,

V.                                             Case No.: 2:19-CV-01317-R DP

TH OM AS M .CLAR K E,etal.,

       Defendants.


                                 FIN AI,JUD GM ENT

      ThismatterisbeforethecourtontheM otion forDefaultJudgment(Doc.# 11),filedby
PlaintiffBenton & Centeno,LLP,on N ovem ber 8,2019,againstDefendants Thom as M .Clarke

and Ana M . Clarke. For the reasons discussed at the hearing and in the accom panying

M emorandpm Opinion,theMotionO oc.# 11)isGRANTED.
      Accordingly,finaljudgmentisENTERED in favorofPlaintiffand againstDçfendants,
ThomasM .ClarkeandAnaM .Clarke,in thetotalsum of$105,627.36.
      D ON E and O RD ERED thisN ovem ber2l,2019.




                                       R .DA W D PR CT R '
                                       UNITED STATESDISTRICT21.
                                                              117CE

                                                 A TRUE CQPY--         w.
                                                                        '   J
                                                 SHARöN N2HXRXIé!-c'l
                                                                   u
                                                                    ïp k.
                                                                        .-
                                                                         m 77.
                                                                            .

                                                 UNI-YD STATES DISTCCT CQURT
                                                 NORTI/R
                                                       .
                                                         N DI
                                                       k *-
                                                            STRICT.W .,ALwAxB..')'-
                                                                   .
                                                                                      .      .
                                                                  .              M.
                                                 BY:       '.          *        .'--
                                                                 EPUtY CLERK
